          Case 2:16-cr-00189-NBF Document 254 Filed 06/11/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                      )
                                               )
                                               )
               v.                              )       Criminal No. 16-189
                                               )       Judge Nora Barry Fischer
ZAAMAR STEVENSON,                              )
                                               )
                      Defendant.               )

                                 MEMORANDUM OPINION

   I.       INTRODUCTION

         This Court issued a Memorandum Order on April 22, 2020 denying Defendant Zaamar

Stevenson’s (“Stevenson”) motion for temporary release from custody. (Docket No. 243). A few

weeks later, the Court issued Tentative Findings and Rulings and an Order denying Stevenson’s

separately filed motion to dismiss the § 851 Information in this case, overruling his objections to

the statutory sentencing enhancement raising the mandatory minimum penalty to 10 years’

incarceration and his designation as a career offender resulting in a guidelines range of 292-365

months’ incarceration. (Docket No. 247). Presently before the Court are Stevenson’s motion for

reconsideration, his supplement to same, and the Government’s response in opposition. (Docket

Nos. 248; 250; 253). After careful consideration of the parties’ positions and for the following

reasons, Stevenson’s motion [248] is denied.

   II.      LEGAL STANDARD

         The Court initially turns to the governing legal standard. The purpose of a motion

for reconsideration “is to correct manifest errors of law or fact or to present newly discovered

evidence.” Kabacinski v. Bostrom Seating, Inc., 98 F. App'x 78, 81 (3d Cir. 2004) (quoting Harsco

Corp. v. Zlotnicki, 779 F.2d 906, 909 (3d Cir. 1985)); United States v. Kalb, 891 F.3d 455, 467


                                                   1
            Case 2:16-cr-00189-NBF Document 254 Filed 06/11/20 Page 2 of 5




(3d Cir. 2018). Because “federal courts have a strong interest in the finality of judgments,” United

States v. Hoey, Cr. No. 09-200, 2011 WL 748152, at *2 (W.D. Pa. Feb. 15, 2011) (citation

omitted), the standard that must be met to prevail on a motion for reconsideration is high, see Berry

v. Jacobs IMC, LLC, 99 F. App'x 405, 410 (3d Cir. 2004).

           The Court may grant a motion for reconsideration if the moving party shows: (1) an

intervening change in the controlling law; (2) the availability of new evidence which was not

available when the court issued its order; or (3) the need to correct a clear error of law or fact or to

prevent a manifest injustice. United States v. Banks, Crim No. 03-245, 2008 WL 5429620, at *1

(W.D. Pa. Dec. 31, 2008) (citing Max’s Seafood Café by Lou-Ann, Inc. v. Quinteros, 176 F.3d 669,

677 (3d Cir. 1999)). Motions for reconsideration are not a tool to re-litigate and reargue issues

which have already been considered and disposed of by the Court, see Hoey, 2011 WL 748152, at

*2 (citation omitted), to express disagreement with the Court’s rulings, see United States v.

Perminter, Cr. No. 10-204, 2012 WL 642530, at *7 (W.D. Pa. Feb. 28, 2012), or for addressing

arguments that a party should have raised earlier, see United States v. Dupree, 617 F.3d 724, 732-

33 (3d Cir. 2010) (quotations omitted); Kalb, 891 F.3d at 467. Rather, such a motion is appropriate

only where the court misunderstood a party or where there has been a significant change in law or

facts since the Court originally ruled on that issue. Hoey, 2011 WL 748152, at *2. At least at the

District Court level, motions for reconsideration should be sparingly granted. See Cole’s Wexford

Hotel, Inc. v. UPMC and Highmark, Inc., 2017 WL 432947, *2 (W.D. Pa. Feb. 2, 2017).

    III.      DISCUSSION

           In this Court’s estimation, Stevenson has failed to meet his heavy burden to demonstrate

that the Court should reconsider its decision to deny his request for temporary release. See Dupree,

617 F.3d at 732-33. To this end, he has not cited any changes in the controlling law requiring



                                                   2
         Case 2:16-cr-00189-NBF Document 254 Filed 06/11/20 Page 3 of 5




exceptional circumstances under § 3145(c) to warrant temporary release or the availability of any

new evidence which is material to the Court’s initial denial of his motion. (See Docket No. 248).

Instead, he cites to irrelevant factual discrepancies, misconstrues the Court’s rationale, and while

he does present new information concerning his detention at the NEOCC, the same is insufficient

to persuade the Court to depart from its prior ruling that his temporary release is not appropriate

under § 3145(c). (See Docket No. 243). The Court briefly addresses Defendant’s arguments, in

turn.

        First, Defendant maintains that the Court erred in relying on the PIR’s statement that he

was residing with his current girlfriend at the time he committed the offenses at issue in this matter.

As no objections were initially lodged to the PIR, the Court did not err in relying upon such

uncontested information. See Fed. R. Crim. P. 32(a)(3) (“At sentencing, the court: (A) may accept

any undisputed portion of the presentence report as a finding of fact.”). While the Court will

consider his objection and amend ¶ 50 of the PIR to reflect such change, the same does not

undermine the Court’s conclusions that Defendant is dangerous and a flight risk, neither of which

are mitigated by his girlfriend’s willingness to serve as a third party custodian or the imposition of

conditions of electronic monitoring and home confinement.          (Docket No. 243 at 8). As other

courts have recognized, “COVID-19 has no bearing on whether Defendant is a flight risk or a

danger to the community.” United States v. Gage, --- F.3d ----, 2020 WL 2771741, at *2 (N.D.

Oh. May 27, 2020) (denying motion for temporary release filed by inmate at NEOCC).

        Second, Defendant posits that the Court erred by allegedly downplaying the severity of his

asthma condition and relying upon a New York Times article which he believes is contrary to CDC

guidelines. (Docket No. 248). To the contrary, the Court cited the medical records provided by

the defense and noted that he was diagnosed with moderate persistent asthma and also suffered a



                                                  3
           Case 2:16-cr-00189-NBF Document 254 Filed 06/11/20 Page 4 of 5




respiratory illness earlier this year but recovered after receiving treatment for same. (Docket No.

243 at 9-10). Defendant has not pointed to any medical record specifically stating that his asthma

condition should be classified as “severe,” but counsel supports such a diagnosis based on his own

review of Defendant’s low peak flow readings during his respiratory illness. (See Docket No. 248

at ¶ 10). With respect to the New York Times article, the Court quoted a decision by another

member of the Bench stating “[t]he Court takes note of (but of course does not rely upon) a recent

article” concerning asthma and COVID-19. (Docket No. 243 at 10 (quoting United States v.

Shelton, Crim. No. 17-260, Docket No. 292 at 5 (W.D. Pa. Apr. 21, 2020) which cited April 16,

2020 New York Times article by Danny Hakim, “Asthma Is Absent Among Top COVID Risk

Factors,            Early             Data             Shows,”                available          at:

https://www.nytimes.com/2020/04/16/health/coronavirus-asthma-risk.html              (last    visited

4/21/20).). Simply put, the Court did not err in its assessment of Defendant’s asthma condition

relying upon a diagnosis by medical professionals and expressly stated that it did not rely upon the

article in question. Thus, reconsideration is not justified on these bases.

       Third, Defendant argues that the Court should reevaluate its decision because additional

NEOCC contractors have tested positive for the coronavirus, he was alerted by a May 17, 2020

letter from the Warden that he was possibly exposed to one of these contractors, and the inmates

in the facility, including him, have been placed in quarantine in their cells. (Docket No. 248).

However, Defendant has not tested positive for COVID-19 and, as of this writing, the Ohio

Department of Rehabilitation and Correction continues to report that no inmates at NEOCC have

tested positive for COVID-19. See Ohio Dept. of Rehabilitation & Correction; COVID-19 Inmate

Testing, available at: https://coronavirus.ohio.gov/static/reports/DRCCOVID-19Information.pdf

(last visited 6/11/2020); see also Gage, 2020 WL 2771741, at *4 (noting same as of May 27, 2020).



                                                  4
          Case 2:16-cr-00189-NBF Document 254 Filed 06/11/20 Page 5 of 5




Indeed, the Warden’s decision to place inmates in quarantine was undoubtedly made to reduce the

spread of the virus and, as another Court commented, “NEOCC’s procedures may be effective in

preventing the spread of the virus considering no prisoners have tested positive, despite the fact

that […] staff persons have contracted the virus.” Gage, 2020 WL 2771741, at *5. Defendant

also states that his medication was removed from his cell for some time a few weeks ago but such

allegations do not constitute exceptional circumstances under § 3145. See United States v. Porter,

Crim. No. 18-68, 2020 WL 1061512, at *3 (W.D. Pa. Mar. 5, 2020) (when considering a motion

under § 3145(c), “exceptional requires something out of the ordinary to distinguish the defendant’s

case from those of [other defendants] subject to mandatory detention.”).

         All told, the Court holds that Defendant has not met his heavy burden to justify

reconsidering the Memorandum Order denying his motion for temporary release and reaffirms its

prior decision that he has not shown exceptional circumstances warranting release under § 3145(c).

   IV.      CONCLUSION

         Based on the foregoing, Stevenson’s motion for reconsideration [248] is DENIED. An

appropriate Order follows.

                                                     s/Nora Barry Fischer
                                                     Nora Barry Fischer
                                                     Senior U.S. District Judge
Dated: June 11, 2020.

cc/ecf: All counsel of record

         Zaamar Stevenson c/o Joseph Charlton, Esquire




                                                5
